Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 1 of 11

YTT|__EMENT AGREEMENT AND GENERAL RELEASE

SETTLEMENT AGREEMENT AND GENERAL RELEASE (the “»€'\greement’l ,
made and entered into as of March _, 2019 between (a) Artene Baxterl aIk/a Natasha
Baxter, who resides at 958 East 228th Street, Apt. 1 R, Bronx, New York 10466, in her
capacity as an individual and on behalfo all of her heirsl executors, administrators
attorneys, successors, and assigns (herein collectivelyl “Baxter”), and Claire Shukla and
George Trowse, who reside at 400 West 63“’ Street, Flat 1902, New York, New York
10069, on behalf of themselves and the heirs, executors, administrators attorneys,

successorsl and assigns of each of them (herein collectively, the “defendants"):

REC|TALS
WHEREAS, the defendants employed Baxter from on or about August 31 , 2016
lhrough on cr about August 24, 2018 to care for their two children and perform light

housekeeping chores in the children’s bedroom and play area; and

WHEREAS, on November 6, 2018 Baxter, through her attorneys, Neil H.
Greenberg & Associates, P.C., 4242 Merrick Road, Massapequa, New York 11758
('Greenberg”), commenced an action against the defendants in the Un.ited States
Distrlct Court for the Southern District of New York styled “Ar|ene Baxter v. Claire
Shuk|a and George Trowse" and docketed under number 1:1-8~cv-10302 (JlV|F) (herein
the “Action”) alteging, inter alia, that Baxter had worked 48.5 hours per week in each
week from August 31, 2016 until August 24, 2018, that she did not take an uninterrupted
meal break of greater than 15 minutes during the entirety other employment, that
defendants did not pay her overtime compensation for hours worked in excess of 40 in

aweek in violation of the Fair Labor Standards Act (“FLSA”) and the New York State

121237.3

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 2 of 11

Labor Law (“NY-LL"), and that defendants did not comply with the time-of-hire and wage

statement provisions of the New York State Labor Law; and

WHEREAS, the defendants through their attorney, Dennis A. l_alli, Esq. -(“Lal|i”),
of the iaw firm Bond, Schoeneck & King, PLLC, 600 Third Avenue, 22nd Floor, New
York, New York 10016 (“Bond, Schoeneck"), filed their Answer to the Comp|aint on
January 22, 2019 and denied the material allegations of the payment-of-wages claims
that were asserted in the Complaint; and

WHEREAS, during the period between service of the Complaint and February 11l
2019, the parties exchanged informal discovery with a view toward settling the case in

advance of formal discovery and |itigation; and

WHEREAS, the Court conducted a settlement conference on February 11 , 2019 with
all parties in attendance; and
WHEREAS, the parties agreed at the settlement conference to settle the Action

in order to avoid the burden, cost, distraction, risk, and inconvenience ot litigation;

:NOW THEREFO:RE, in consideration of the terms, conditions, and covenants

herein set forth, the parties hereto agree as follows:

1. Ack_@rwledgement of Compromise;_gnd Non-Admissi-on

Baxter acknowledges and agrees that this Agreement has been made and that
the consideration to be paid to her pursuant to this Agreement shall be received solely
on the basis of a compromise of disputed claims, and that this Agreement is not, and is
not to be construed as, an admission by the defendants of any liability or wrongdoing

Whatsoever, neither as to Baxter nor to any other person or employee or former

Page 2 of 11 121237.3

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 3 of 11

employee; nor is it, and nor shall it be construed as, an admission by defendants of any
act or fact whatsoever, including but not limited to any violation by the defendants of any

federal, state, local or common lawl statute, local law, ordinance, directive, regulation,

or order (including executive orders).

2. Execution of the Sett|ement Agreement and Payment of the Sett|ement

Amount

(a) Baxter shall deliver to Lal|i at Bond. Schoeneck (i) four copies of this
Agreement, each bearing Baxter’s notarized signature; (ii) a fully and properly
completed |RS W-9 form signed by Baxter bearing her Socia| Security number; (iii) a
fully and properly completed |RS W-9 form signed by Greenberg bearing its Employer
identification Number, and (iv) a Stipu|ation of Dismissa| with Prejudice in the form
attached to this Agreement as exhibit A bearing the signature of an attorney from
Greenberg.

(b) Within 14 days after Lal|-i’s receipt of the documents enumerated in
Section 2(a), Laili shall deliver two fully-executed copies of this Agreement to Keith
Wil|iams, Esq. (“Williams”) at Greenberg, together with a fully-executed Stipuiation of
Dismissal.

(c) Within 14 days after the entry in the Action of a Court-endorsed Order
approving this Agreement and dismissing the Action with prejudicel defendants shall
pay the sum of $30,000 by delivering to Williams at Greenberg (i) a check drawn in the
amount of $10,000 to the order of "Nei| H. Greenberg & Associates, P.C.," and (ii) a
check drawn in the amount of $20,000 to the order of “Ar|ene Baxter." These payments
shall constitute full settlement of all claims that Baxter asserted in the Action. Baxter

shall be fully responsible for paying all federall state, and local taxes due on the

Page 3 Of 11 121237.3

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 4 of 11

payments made to Baxter as provided herein. Defendants shall report those payments
to the federal, State, and local tax authorities on one lRS Form 1099 issued to Baxter
with the amount of $20,000 written in box no. 3, and on a second |RS Form 1099 issued
to Greenberg in the amount of $10,000. Baxter shall indemnify and hold the defendants
harmless from any federal, state, and iocai taxes, interest, and penalties that are or that

become due with respect to said payments except for defendants’ portion of FiCA

andlor FUTA, if any.

3. Mutuai Generai Reieases

(a) Baxter’s Release of the Defendants: (i) in consideration of the terms of
this Agreement and for the agreement of the defendants to enter into this Agreement,
Baxter waives and hereby releases and discharges the defendants from ali liability to
her of any kind or nature whatsoever, including without limitation ali liability arising out of
or relating to her employment with the defendants prior to the date of her execution of
this Agreement, the way she was treated during the course of her employment by the
defendants, the compensation paid to her for work performed during her employment by
the defendants, the termination of her employment penalty payments under notice and
pay stub provisions of Sections 195 and 198 of the NYLL, and any overtime, minimum
wage, or other compensation that Baxter contends she earned while employed by the
defendants but did not receive, including without limitation (A) aii liability for any acts
that violated or may have violated Baxter’s rights under any contract, tort, or other
common law theory of recovery, any federal, state, or ioca| fair employment practices,
fair labor standardsl payment of wages, or civil rights law or regulation, any employee

relations statute, executive order, iaw, regulation, wage order, or ordinance, or any

Page 4 Of 11 121237.3

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 5 of 11

other duty or obligation of any kind, including but not limited to rights created by the
FLSA or the l\l`YLLl and ail other laws of any kind or nature that pertain to the legal
relations between employers and empioyees; (B) all liability, asserted or unasserted,
known or unknown, suspected or unsuspected, which was or could have been alleged
against or imputed to the defendants by Baxter or any person acting on Baxter’s behalf
(such as a class or collective action plaintiff, or the United States or New York State
Departments of Labor or any other governmentai agency) prior to the date of this
Agreement; (C) all asserted and unasserted rights to and claims for wages, minimum
wages, overtime compensation, monetary and equitable relief, interest, and
compensatory, punitive, or liquidated damages or penalty payments; and (D) ali
asserted and unasserted rights to and claims for attorneys' fees and costs, whether
under the FLSA, the NYLL, or any other federal, state, or local statute, regulationl or
judicial precedent that shifts to the employer responsibility for payment of attorneys'
fees, costs, and disbursements in iitigation of any kind arising from the employment
relationship or the workplace

(ii) Baxter shall not in the future initiate or cause to be initiated any judicial
complaint action, or proceeding that in any manner whatsoever involves allegations or
facts that were or could have been raised against the defendants in any forum as of the
date of her execution of this Agreement.

(iii) if there is presently pending anyjudicial or administrative proceeding other
than the Action arising out of or relating to the defendants’ employment of Baxter, the
termination of her employment, the way she was treated while employed by the

defendants, or the compensation paid to her while she was employed by the defendants

Page 5 Of 11 12123?.3

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 6 of 11

that was commenced by Baxter or any person acting or purporting to act on his behaif, or
if in the future such a proceeding is commenced by Baxter or any person acting or
purporting to act on her beha|f, Baxter shall promptly notify the defendants of the
pendency of such proceeding and withdraw it with prejudice to the extent it is brought on
her behalf if she has the power to do so; further, she shail refrain from obtaining or
accepting any relief or recovery therefrom, and if she receives such relief or recovery,
she shall promptly pay it over to the defendants without demand therefor by the
defendants

(b) Defendants’ Release of Baxter: ln exchange for and in consideration of
the covenants and promises contained herein, defendants on behalf of themselves
and, if any, their respective assignee(s), heir(s), executor(s), agent(s), successor(s),
beneficiary(ies), legal representative(s), and assignee(s), hereby waive, discharge, and
forever release Baxter and her current and former parents subsidiaries divisions
branches assigns insurers and affiliated and related companies or entities and her or
their respective predecessors successors and present and former directors officers
partners shareholders fiduciaries employees representatives agents and attorneys
in their individual and representative capacities from any and ali actions causes of
action, obligations liabilities judgments suits debts attorneys' fees costs sums of
money, wages bonuses benefits of any type, accounts reckonings bonds bills
specialties covenants contracts controversies agreements promises executions
claims and demands whatsoever in iaw, or in equity, which defendants have, had, or

may have, whether known or unknown, contingent or otherwise, and whether

Page 6 Of 11 121237.3

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 7 of 11

specifically mentioned or not, from the beginning of time through the date that

defendants respectively, execute this Agreement,

4. No Re-Emgioyment

By executing this Agreementl Baxter waives any right she might have to continued
or reinstated employment of any kind or nature with the defendants as well as any right
she might have to apply for or accept employment with them in the future. if in the future
Baxter applies for employment with the defendants notwithstanding this provisionl she
hereby waives and releases them to the fullest extent permitted by law from any liability

that may flow from any claim she might have arising from the rejection of such application

5. Entire Agreement

Baxter represents and acknowledges that she has reviewed this Agreement in its
entirety with her attorney carefully to ensure complete understanding of the Agreement
and its full effect upon her, that it contains the entire understanding between her and the
defendants in relation to its subject matter, and that she is not relying upon any
representations or statements written or oral, made by or on behalf of the defendants
that is not set forth herein. This Agreement supersedes all prior agreements between
the parties if any, concerning its subject matter, and may not be altered, amended,
modified, superseded, canceled, or terminated except by a writing duly executed by the
parties or their attorneys on their behalf
6. Consultation with Counsel

By executing this Agreement, Baxter acknowledges that she has been advised of
her right to consult with counsel concerning the terms of this Agreement, that she
consulted with and was advised and represented by Greenberg priorto and in

Page 7 Of 11 121237.3

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 8 of 11

connection with the negotiations which resulted in this Agreement, that she fully
understands the rights and obligations created by this Agreement, that she had ample
opportunity to, and did, ask her attorney any questions she had concerning this
Agreement, that she is satisfied on the basis of the answers given that she fui|y
comprehends the meaning of each provision of this Agreement, and that on the basis of
such understanding she has entered into and executed this Agreement freely and

voluntarily with the intent to induce the defendants to sign this Agreement, and to be

bound by it herself

7. Governing Law

This Agreement shall be governed by and interpreted in accordance with the

laws of the State of New Yorkl without regard to New York's conflict of law provisions

8. Condition Prececient

lt is a condition precedent to the enforceability of this Agreement that the Court
endorses and enters and Order approving this Agreement if the Court does not
approve this Agreement, it shall become a nullity, subject to good-faith negotiations

between the parties to revise or reform it such that the Court will approve it as revised.

Page 8 Of 11 121237.3

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 9 of 11

lN WlTNESS WHEREOF, the parties have executed and delivered this Agreement

on the dates indicated below.

 

 

 

 

 

 

 

 

 

 

 

 

 

ARLENE BAXTER
/?
Hf`/{M\L 15 Y*i if hip
Date: 3 "' pi ~'
Swo n to before me this \\\nlrm
$_\;.\\§‘9 gi_.ny£"'//,,,
_._=-*`_‘v .t,.$'o"m'£;,;~. /,
:.~ -~"’. . ,z_¢-
__~_=.§. PUBLtc -\.n-_;_
`_-__E;;":_ eaFebmaryzz. 202 2§‘”§
§ ,,. NAssAucouiirY,~_§;-=~
‘$/\ »”r_». is -I~‘
cLAiRE sHuKLA “r/,$jm" m ReE TRowsE
LMI\J\AJ ‘ [?'
Date: 3_/`14_]940\"’\ Dat . 31/""]/99'7
Sworn to before mathis Sworn to before me this
iii day of March 2019 iff day of March 2019
otarQiJKlg§/o'lv¥ wotary Public
Ma.r_y Theresa McKeown
! way mcrae McKeown NoTARY PuBLIC
NoTARY PUBLIC STATE or NEW JERSEY
j STATE OF NEW JERSEY MY coMMrssroN mines Feb.-s, 2024
jMY commission mines r-¢b. -,3 2024

 

 

Page 9 Of 11 121237.3

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 10 of 11

UN|TED STATES D|STRICT COURT
SOUTHERN D|STRICT OF NEW YORK

 

 

X
ARLENE BAXTER,
Plaintiff, Case No. 1:18-cv-10302 (JMF)(SDA)
- against - : STIPULAT|ON AND ORDER
OF D|SM|SSAL WlTH PREJUD|C§
CLA|RE SHUKLA and GEORGE TROWSE,
Defendants.
k5<

 

WHEREAS, the parties engaged in a settlement conference before the Court
previously on February 11 , 2019; and

WHEREASl during the settlement conference, the parties reached an agreement
in principle to resolve this matter, which the parties have reduced to writing and

submitted to this Court for review and approval;
WHEREAS, the Court having reviewed the settlement agreement,

NOW THEREFORE upon the joint application of all parties by their respective
counsel for entry of an Order of Dismissai with Prejud ice approving the parties'
settlement in this action, and the parties’ having consented to the entry of this Order;

and sufficient cause appearing for the same; after due deliberation;

lt is HEREBY ORDERED AS FOLLOWS:

1. The parties’ settlement has been negotiated in good faith at arm’s length by

the parties’ attorneys

121956.1 314/2019

Case 1:18-cV-10302-SDA Document 18-1 Filed 03/14/19 Page 11 of 11

2. The settlement, including the allocation of plaintist recovery and requested

attorneys' fees to plaintiffs counse|, is approved as a fair and reasonable disposition of

the plaintiffs Fair Labor Standards Act claims pursuant to Cheeks v. Freepon‘ Pancake

House, lnc., 796 F.3d 1999 (2d Cir. 2015); and

3. Accordingly, this action1 and all of the claims asserted herein, is hereby

dismissed in its entirety with prejudice pursuant to Fed.R.Civ.P. 41(a)(2), without an

award of costs or fees to any party except as provided for in the parties' settlement

agreement.

NE|L H. GREENBERG &
ASSOC|ATES. P.C.

\Keith V\Hiliams, Esq.

    

By:

4242 Merrick Road
Massapequa, New York 11758
(516) 228-5100

Attorneys for the Plaintiff

SO ORDERED:

 

United States District Judge

BO SCHOENE K & K|NG, P.i_.i_.C.
\
By: l _
V' ' ` ' Deni§:`aili, Esq.
600 Third illivenuel 2 d Floor
New York, New York 10016

(646) 253-2312

Attorneys for the Defendants

121956.1 314!2019

